Case: 21-60845   Document: 00516091902      Page: 1   Date Filed: 11/12/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                             November 12, 2021
                             No. 21-60845                       Lyle W. Cayce
                                                                     Clerk

   BST Holdings, L.L.C.; RV Trosclair, L.L.C.; Trosclair
   Airline, L.L.C.; Trosclair Almonaster, L.L.C.;
   Trosclair and Sons, L.L.C.; Trosclair ; Trosclair,
   Incorporated; Trosclair Carrollton, L.L.C.; Trosclair
   Claiborne, L.L.C.; Trosclair Donaldsonville, L.L.C.;
   Trosclair Houma, L.L.C.; Trosclair Judge Perez, L.L.C.;
   Trosclair Lake Forest, L.L.C.; Trosclair Morrison,
   L.L.C.; Trosclair Paris, L.L.C.; Trosclair Terry, L.L.C.;
   Trosclair Williams, L.L.C.; Ryan Dailey; Jasand
   Gamble; Christopher L. Jones; David John Loschen;
   Samuel Albert Reyna; Kip Stovall; Answers in Genesis,
   Incorporated; American Family Association,
   Incorporated; Burnett Specialists; Choice Staffing,
   L.L.C.; Staff Force, Incorporated; Leadingedge
   Personnel, Limited; State of Texas; HT Staffing,
   Limited; doing business as HT Group; The State of
   Louisiana; Cox Operating, L.L.C.; Dis-Tran Steel,
   L.L.C.; Dis-Tran Packaged Substations, L.L.C.; Beta
   Engineering, L.L.C. Optimal Field Services, L.L.C.; The
   State of Mississippi; Gulf Coast Restaurant Group,
   Incorporated; The State of South Carolina; The State
   of Utah; Word of God Fellowship, Incorporated, doing
   busines as Daystar Television Network,

                                                              Petitioners,

                                versus

   Occupational Safety and Health Administration,
   United States Department of Labor; United States
Case: 21-60845        Document: 00516091902              Page: 2       Date Filed: 11/12/2021

                                          No. 21-60845


   Department of Labor; Martin J. Walsh, Secretary, U.S.
   Department of Labor; Douglas Parker, in his Official
   Capacity as Assistant Secretary of Labor for
   Occupational Safety and Health,

                                                                               Respondents.


                               Petition for Review of
                    Occupational Safety and Health Administration
                          Emergency Temporary Standard


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
           The Occupational Safety and Health Administration (OSHA)
   “reasonably determined” in June 2020 that an emergency temporary
   standard (ETS) was “not necessary” to “protect working people from
   occupational exposure to infectious disease, including COVID-19.” In re
   AFL-CIO, 2020 WL 3125324, at *1 (D.C. Cir. June 11, 2020). This was not
   the first time OSHA had done this; it has refused several times to issue ETSs
   despite legal action urging it do so. See, e.g., In re Int’l Chem. Workers Union,
   830 F.2d 369 (D.C. Cir. 1987) (per curiam). In fact, in its fifty-year history,
   OSHA has issued just ten ETSs. 1 Six were challenged in court; only one
   survived. 2 The reason for the rarity of this form of emergency action is




           1
              Cong. Rsch. Serv., Occupational Safety and Health
   Administration (OSHA): Emergency Temporary Standards (ETS)
   and COVID-19, at 34 tbl. A-1 (Nov. 10, 2021), available at
   https://crsreports.congress.gov/product/pdf/R/R46288.
           2
             It bears noting at the outset that most of the few ETSs issued by OSHA were
   immediately stayed pending merits review. See Asbestos Info. Ass’n/N. Am. v. OSHA, 727
   F.2d 415, 418 (5th Cir. 1984); Indus. Union Dep’t, AFL-CIO v. Bingham, 570 F.2d 965, 968
   (D.C. Cir. 1977); Taylor Diving Salvage Co. v. U.S. Dep’t of Lab., 537 F.2d 819, 820–21 (5th




                                                2
Case: 21-60845        Document: 00516091902             Page: 3       Date Filed: 11/12/2021




                                         No. 21-60845


   simple: courts and the Agency have agreed for generations that
   “[e]xtraordinary power is delivered to [OSHA] under the emergency
   provisions of the Occupational Safety and Health Act,” so “[t]hat power
   should be delicately exercised, and only in those emergency situations which
   require it.” Fla. Peach Growers Ass’n v. U.S. Dep’t of Lab., 489 F.2d 120, 129–
   30 (5th Cir. 1974).
           This case concerns OSHA’s most recent ETS—the Agency’s
   November 5, 2021 Emergency Temporary Standard (the “Mandate”)
   requiring employees of covered employers to undergo COVID-19
   vaccination or take weekly COVID-19 tests and wear a mask. 3 An array of
   petitioners seeks a stay barring OSHA from enforcing the Mandate during
   the pendency of judicial review. On November 6, 2021, we agreed to stay the
   Mandate pending briefing and expedited judicial review. Having conducted
   that expedited review, we reaffirm our initial stay.
                                               I.
           OSHA promulgated its much anticipated 4 vaccine mandate on
   November 5, 2021. Framed as an ETS, the Mandate requires all employers
   of 100 or more employees to “develop, implement, and enforce a mandatory
   COVID-19 vaccination policy” and require any workers who remain




   Cir. 1976) (per curiam); Fla. Peach Growers Ass’n v. U.S. Dep’t of Lab., 489 F.2d 120, 126
   (5th Cir. 1974).
           3
            See COVID-19 Vaccination and Testing; Emergency Temporary Standard, 86
   Fed. Reg. 61,402 (Nov. 5, 2021) (to be codified at 29 C.F.R. pts. 1910, 1915, 1917, 1918,
   1926, and 1928).
           4
            Debates over the Biden Administration’s forthcoming vaccine mandate roiled the
   country throughout much of the Fall. For obvious reasons, the Mandate affects every
   person in America in one way or another.




                                               3
Case: 21-60845         Document: 00516091902              Page: 4       Date Filed: 11/12/2021




                                          No. 21-60845


   unvaccinated to “undergo [weekly] COVID-19 testing and wear a face
   covering at work in lieu of vaccination.” 86 Fed. Reg. 61,402, 61,402.
           On the afternoon of the Mandate’s publication, a diverse group of
   petitioners (including covered employers, States, religious groups, and
   individual citizens) moved to stay and permanently enjoin the mandate in
   federal courts of appeals across the nation. Finding “cause to believe there
   are grave statutory and constitutional issues with the Mandate,” we
   intervened and imposed a temporary stay on OSHA’s enforcement of the
   Mandate. For ease of judicial review, and in light of the pressing need to act
   immediately, we consolidated our court’s petitions under the case number
   captioned above.
           Many of the petitioners are covered private employers within the
   geographical boundaries of this circuit. 5 Their standing 6 to sue is obvious—
   the Mandate imposes a financial burden upon them by deputizing their
   participation in OSHA’s regulatory scheme, exposes them to severe financial
   risk if they refuse or fail to comply, and threatens to decimate their
   workforces (and business prospects) by forcing unwilling employees to take
   their shots, take their tests, or hit the road.




           5
             Because these petitioners are the targets of the Mandate and bear the brunt of
   OSHA’s regulatory power, we principally analyze the petitions from their perspective.
   This is not to say that the claims of other petitioners such as States or individual citizens
   would be any less successful on a thorough analysis.
           6
             “Only one of the petitioners needs to have standing to permit us to consider the
   petition for review.” Massachusetts v. EPA, 549 U.S. 497, 518 (2007).




                                                4
Case: 21-60845        Document: 00516091902              Page: 5       Date Filed: 11/12/2021




                                          No. 21-60845


           The petitioners seek a stay—and ultimately a permanent injunction—
   of the Mandate’s enforcement pending full judicial review of the Mandate.
   We address their request for a stay today. 7
                                               II.
           The “traditional stay factors . . . govern a request for a stay pending
   judicial review.” Nken v. Holder, 556 U.S. 418, 426 (2009). Under the
   traditional stay standard, a court considers four factors: “(1) whether the stay
   applicant has made a strong showing that he is likely to succeed on the merits;
   (2) whether the applicant will be irreparably injured absent a stay; (3)
   whether issuance of the stay will substantially injure the other parties
   interested in the proceeding; and (4) where the public interest lies.” Hilton
   v. Braunskill, 481 U.S. 770, 776 (1987).
           Each of these factors favors a stay here.
                                               A.
           We first consider whether the petitioners’ challenges to the Mandate
   are likely to succeed on the merits. For a multitude of reasons, they are.




           7
             Our November 6, 2021 stay order preserved the status quo during the pendency
   of briefing. The unusual procedural posture of this case makes for an unusual process.
   Ordinarily, a federal plaintiff aggrieved by an adversary’s threatened course of action must
   go to a district court to seek injunctive relief at the outset. In this ordinary scenario, a
   preliminary injunction precedes a permanent injunction, and trial-court review precedes
   appellate review. But this is not a typical case. Here, the statute giving OSHA the power to
   issue emergency temporary standards like the Mandate also provides for direct and
   immediate judicial review in “the United States court of appeals for the circuit wherein”
   “[a]ny person who may be adversely affected by” an ETS “resides or has his principal
   place of business.” See 29 U.S.C. § 655(f). Satisfied of our jurisdiction to proceed under
   that provision, but mindful of our unusual procedural posture, we apply the traditional
   factors for a stay pending judicial review and draw factual support from the attachments to
   the pleadings, uncontested facts, and judicial notice.




                                                5
Case: 21-60845           Document: 00516091902              Page: 6        Date Filed: 11/12/2021




                                             No. 21-60845


           We begin by stating the obvious. The Occupational Safety and Health
   Act, which created OSHA, was enacted by Congress to assure Americans
   “safe and healthful working conditions and to preserve our human
   resources.” See 29 U.S.C. § 651 (statement of findings and declaration of
   purpose and policy). It was not—and likely could not be, under the
   Commerce Clause and nondelegation doctrine 8—intended to authorize a
   workplace safety administration in the deep recesses of the federal
   bureaucracy to make sweeping pronouncements on matters of public health
   affecting every member of society in the profoundest of ways. Cf. Ala. Ass’n
   of Realtors v. HHS, 141 S. Ct. 2485, 2488–90 (2021) (per curiam).
           On the dubious assumption that the Mandate does pass constitutional
   muster—which we need not decide today 9—it is nonetheless fatally flawed
   on its own terms. Indeed, the Mandate’s strained prescriptions combine to
   make it the rare government pronouncement that is both overinclusive
   (applying to employers and employees in virtually all industries and
   workplaces in America, with little attempt to account for the obvious
   differences between the risks facing, say, a security guard on a lonely night
   shift, and a meatpacker working shoulder to shoulder in a cramped
   warehouse) and underinclusive (purporting to save employees with 99 or
   more coworkers from a “grave danger” in the workplace, while making no
   attempt to shield employees with 98 or fewer coworkers from the very same


           8
               The nondelegation doctrine constrains Congress’s ability to delegate its
   legislative authority to executive agencies. See, e.g., Mistretta v. United States, 488 U.S. 361,
   371–72 (1989) (“The Constitution provides that ‘[a]ll legislative Powers herein granted
   shall be vested in a Congress of the United States’ . . . and we have long insisted that ‘the
   integrity and maintenance of the system of government ordered by the Constitution’
   mandate that Congress generally cannot delegate its legislative power to another Branch.”
   (first quoting U.S. Const. art. I, § 1; then quoting Field v. Clark, 143 U.S. 649, 692
   (1892))).
           9
               But see infra subsection II.A.2.f.




                                                    6
Case: 21-60845           Document: 00516091902             Page: 7      Date Filed: 11/12/2021




                                          No. 21-60845


   threat). The Mandate’s stated impetus—a purported “emergency” that the
   entire globe has now endured for nearly two years, 10 and which OSHA itself
   spent nearly two months responding to 11—is unavailing as well. And its
   promulgation grossly exceeds OSHA’s statutory authority.
                                                1.
           After the President voiced his displeasure with the country’s
   vaccination rate in September, 12 the Administration pored over the U.S.
   Code in search of authority, or a “work-around,” 13 for imposing a national



           10
              As Justice Gorsuch recently observed, society’s interest in slowing the spread of
   COVID-19 “cannot qualify as [compelling] forever,” for “[i]f human nature and history
   teach anything, it is that civil liberties face grave risks when governments proclaim
   indefinite states of emergency.” Does 1–3 v. Mills, --- S. Ct. ---, 2021 WL 5027177, at *3
   (Oct. 29, 2021) (Gorsuch, J., dissenting); see also Fla. Peach Growers, 489 F.2d at 131
   (situation ongoing for “last several years . . . fail[ed] to qualify for [OSHA] emergency
   measures”).
           11
             The President announced his intention to impose a national vaccine mandate on
   September 9, 2021. See, e.g., Kevin Liptak & Kaitlan Collins, Biden Announces New Vaccine
   Mandates that Could Cover 100 Million Americans, CNN (Sept. 9, 2021),
   https://www.cnn.com/2021/09/09/politics/joe-biden-covid-speech/index.html
   (“‘We’ve been patient, but our patience is wearing thin, and your refusal has cost all of us,’
   Biden said, his tone hardening toward Americans who still refuse to receive a vaccine
   despite ample evidence of their safety and full approval of one . . . .”). OSHA issued the
   Mandate nearly two months later, on November 5, 2021, and the Mandate itself
   prominently features yet another two-month delay. One could query how an “emergency”
   could prompt such a “deliberate” response. In similar cases, we’ve held that OSHA’s
   failure to act promptly “does not conclusively establish that a situation is not an
   emergency,” but “may be evidence that a situation is not a true emergency.” Asbestos Info.,
   727 F.2d at 423 (emphasis added).
           12
                See supra note 11.
           13
             On September 9, 2021, White House Chief of Staff Ron Klain retweeted MSNBC
   anchor Stephanie Ruhle’s tweet that stated, “OSHA doing this vaxx mandate as an
   emergency workplace safety rule is the ultimate work-around for the Federal govt to require
   vaccinations.” See, e.g., Pet’rs Burnett Specialists, Choice Staffing, LLC, and Staff Force
   Inc.’s Reply Brief at 4 (emphasis added).




                                                 7
Case: 21-60845       Document: 00516091902             Page: 8      Date Filed: 11/12/2021




                                        No. 21-60845


   vaccine mandate. The vehicle it landed on was an OSHA ETS. The statute
   empowering OSHA allows OSHA to bypass typical notice-and-comment
   proceedings for six months by providing “for an emergency temporary
   standard to take immediate effect upon publication in the Federal Register”
   if it “determines (A) that employees are exposed to grave danger from
   exposure to substances or agents determined to be toxic or physically harmful
   or from new hazards, and (B) that such emergency standard is necessary to
   protect employees from such danger.” 29 U.S.C. § 655(c)(1).
           As the name suggests, emergency temporary standards “are an
   ‘unusual response’ to ‘exceptional circumstances.’” Int’l Chem. Workers,
   830 F.2d at 371 (quoting Pub. Citizen Health Rsch. Grp. v. Auchter, 702 F.2d
   1150, 1155 (D.C. Cir. 1983)). Thus, courts have uniformly observed that
   OSHA’s authority to establish emergency temporary standards under
   § 655(c) “is an ‘extraordinary power’ that is to be ‘delicately exercised’ in
   only certain ‘limited situations.’” Id. at 370 (quoting Pub. Citizen, 702 F.2d
   at 1155). 14
           But the Mandate at issue here is anything but a “delicate[] exercise[]”
   of this “extraordinary power.” Cf. Pub. Citizen, 702 F.2d at 1155. Quite the
   opposite, rather than a delicately handled scalpel, the Mandate is a one-size-
   fits-all sledgehammer that makes hardly any attempt to account for
   differences in workplaces (and workers) that have more than a little bearing
   on workers’ varying degrees of susceptibility to the supposedly “grave
   danger” the Mandate purports to address.



           14
             The Agency has thus conceded in the past that “[t]he OSH Act does not
   authorize OSHA to issue sweeping health standards to address entire classes of known and
   unknown infectious diseases on an emergency basis without notice and comment.” See
   Department of Labor’s Resp. to the Emergency Pet. for a Writ of Mandamus at 33–34, In
   re AFL-CIO, No. 20-1158 (D.C. Cir. May 29, 2020) [hereinafter OSHA D.C. Circuit Brief].




                                              8
Case: 21-60845        Document: 00516091902             Page: 9      Date Filed: 11/12/2021




                                        No. 21-60845


                                              2.
           Thus, as § 655(c)(1) plainly provides, to be lawfully enacted, an ETS
   must: (1) address “substances or agents determined to be toxic or physically
   harmful”—or “new hazards”—in the workplace; (2) show that workers are
   exposed to such “substances,” “agents,” or “new hazards” in the
   workplace; (3) show that said exposure places workers in “grave danger”;
   and (4) be “necessary” to alleviate employees’ exposure to gravely
   dangerous hazards in the workplace. As we have noted in the past, the
   precision of this standard makes it a difficult one to meet. See Fla. Peach
   Growers, 489 F.2d at 130 (observing that OSHA’s ETS authority “requires
   determination of danger from exposure to harmful substances, not just a
   danger of exposure; and, not exposure to just a danger, but to a grave danger;
   and, not the necessity of just a temporary standard, but that an emergency
   [temporary] standard is necessary”). 15
                                             (a)
           In its brief, Texas makes a compelling argument that § 655(c)(1)’s
   neighboring phrases “substances or agents” and “toxic or physically
   harmful” place an airborne virus beyond the purview of an OSHA ETS in the
   first place. To avoid “giving unintended breadth to the Acts of Congress,”
   courts “rely on the principle of noscitur a sociis—a word is known by the
   company it keeps.” Yates v. United States, 574 U.S. 528, 543 (2015) (cleaned
   up). Here, OSHA’s attempt to shoehorn an airborne virus that is both widely
   present in society (and thus not particular to any workplace) and non-life-


           15
             In prior litigation, OSHA acknowledged that many “workplaces” covered by a
   COVID-19 ETS “are not merely workplaces,” but are also “stores, restaurants, and other
   places occupied by workers and the general public alike, in which the measures called for
   require a broader lens—and at times a broader mandate—than available to OSHA.” See
   OSHA D.C. Circuit Brief at 20.




                                              9
Case: 21-60845     Document: 00516091902           Page: 10   Date Filed: 11/12/2021




                                    No. 21-60845


   threatening to a vast majority of employees into a neighboring phrase
   connoting toxicity and poisonousness is yet another transparent stretch. Other
   cases involving OSHA (though not ETSs per se) shed further light on the
   intended meaning of these terms. See, e.g., UAW v. OSHA, 938 F.2d 1310,
   1314 (D.C. Cir. 1991). See generally Indus. Union Dep’t, AFL-CIO v. Am.
   Petroleum Inst., 448 U.S. 607 (1980). Any argument OSHA may make that
   COVID-19 is a “new hazard[]” would directly contradict OSHA’s prior
   representation to the D.C. Circuit that “[t]here can be no dispute that
   COVID-19 is a recognized hazard.” See OSHA D.C. Circuit Brief at 25
   (emphasis added).
                                        (b)
          A natural first step in enacting a lawful ETS is to show that employees
   covered by the ETS are in fact exposed to the dangerous substances, agents,
   or hazards at issue—here, COVID-19. See, e.g., Int’l Chem. Workers, 830 F.2d
   at 371 (noting OSHA’s stated view “that a finding of ‘grave danger’ to
   support an ETS be based upon exposure in actual levels found in the
   workplace”). As it pertains to the vast majority of private employees covered
   by the Mandate, however, OSHA fails to meet this threshold burden. In
   defending the Mandate before this court, the Government credits OSHA
   with “describ[ing] myriad studies showing workplace [COVID-19] ‘clusters’
   and ‘outbreaks’ and other significant ‘evidence of workplace transmission’
   and ‘exposure.’” See Resp’ts’ Opp’n to Emergency Stay Mot. at 8. But this
   misses the mark, as OSHA is required to make findings of exposure—or at
   least the presence of COVID-19—in all covered workplaces.
          Of course, OSHA cannot possibly show that every workplace covered
   by the Mandate currently has COVID-positive employees, or that every
   industry covered by the Mandate has had or will have “outbreaks.” As




                                        10
Case: 21-60845     Document: 00516091902            Page: 11   Date Filed: 11/12/2021




                                     No. 21-60845


   discussed below, this kind of overbreadth plagues the Mandate generally. See
   infra subsection II.A.2.d.
                                         (c)
          Equally problematic, however, is that it remains unclear that COVID-
   19—however tragic and devastating the pandemic has been—poses the kind
   of grave danger § 655(c)(1) contemplates. See, e.g., Int’l Chem. Workers, 830
   F.2d at 371 (noting that OSHA itself once concluded “that to be a ‘grave
   danger,’ it is not sufficient that a chemical, such as cadmium, can cause cancer
   or kidney damage at a high level of exposure” (emphasis added)). For starters,
   the Mandate itself concedes that the effects of COVID-19 may range from
   “mild” to “critical.” As important, however, the status of the spread of the
   virus has varied since the President announced the general parameters of the
   Mandate in September. (And of course, this all assumes that COVID-19
   poses any significant danger to workers to begin with; for the more than
   seventy-eight percent 16 of Americans aged 12 and older either fully or partially
   inoculated against it, the virus poses—the Administration assures us—little
   risk at all.) See, e.g., 86 Fed. Reg. 61,402, 61,402–03 (“COVID-19 vaccines
   authorized or approved by the [FDA] effectively protect vaccinated
   individuals against severe illness and death from COVID-19.”).
          The Administration’s prior statements in this regard further belie the
   notion that COVID-19 poses the kind of emergency that allows OSHA to take
   the extreme measure of an ETS. In reviewing agency pronouncements,
   courts need not turn a blind eye to the statements of those issuing such
   pronouncements. See, e.g., FCC v. Fox Television Stations, Inc., 556 U.S. 502,
   515 (2009). In fact, courts have an affirmative duty not to do so. It is thus


          16
             See CDC, Covid Data Tracker, https://covid.cdc.gov/covid-data-
   tracker/#datatracker-home.




                                          11
Case: 21-60845          Document: 00516091902            Page: 12     Date Filed: 11/12/2021




                                          No. 21-60845


   critical to note that the Mandate makes no serious attempt to explain why
   OSHA and the President himself 17 were against vaccine mandates before they
   were for one here. See, e.g., Occupational Exposure to Bloodborne Pathogens,
   54 Fed. Reg. 23,042, 23,045 (May 30, 1989) (“Health in general is an
   intensely personal matter. . . . OSHA prefers to encourage rather than try to
   force by governmental coercion, employee cooperation in [a] vaccination
   program.”); Letter from Loren Sweatt, Principal Deputy Assistant Sec’y,
   OSHA, to Richard L. Trumka, President, AFL-CIO at 3 (May 29, 2020)
   [hereinafter Sweatt Letter] (acknowledging as a general matter that it “would
   not be necessary for OSHA to issue an ETS to protect workers from
   infectious diseases” because “OSHA lacks evidence to conclude that all
   infectious diseases to which employees may be exposed at a workplace
   constitute a ‘grave danger’ for which an ETS is an appropriate remedy”).
   Because it is generally “arbitrary or capricious” to “depart from a prior
   policy sub silentio,” agencies must typically provide a “detailed explanation”
   for contradicting a prior policy, particularly when the “prior policy has
   engendered serious reliance interests.” FCC v. Fox, 556 U.S. at 515. OSHA’s
   reversal here strains credulity, as does its pretextual basis.18 Such
   shortcomings are all hallmarks of unlawful agency actions.
           To be sure, “OSHA’s assessment of . . . scientifically complex [facts]
   and its balancing of the competing policies that underlie the decision whether
   to issue an ETS . . . are entitled to great deference,” but this is not a case



           17
             In December of 2020, the President was quoted as saying, “No I don’t think
   [vaccines] should be mandatory.” See, e.g., Jacob Jarvis, Fact Check: Did Joe Biden Reject
   Idea of Mandatory Vaccines in December 2020, Newsweek (Sept. 10, 2021),
   https://www.newsweek.com/fact-check-joe-biden-no-vaccines-mandatory-december-
   2020-1627774.
           18
                See supra note 13 (Klain endorsement of the term “work-around”).




                                                12
Case: 21-60845     Document: 00516091902          Page: 13   Date Filed: 11/12/2021




                                   No. 21-60845


   where any amount of deference would make a bit of difference. Int’l Chem.
   Workers, 830 F.2d at 371.
                                       (d)
            We next consider the necessity of the Mandate. The Mandate is
   staggeringly overbroad. Applying to 2 out of 3 private-sector employees in
   America, in workplaces as diverse as the country itself, the Mandate fails to
   consider what is perhaps the most salient fact of all: the ongoing threat of
   COVID-19 is more dangerous to some employees than to other employees. All
   else equal, a 28 year-old trucker spending the bulk of his workday in the
   solitude of his cab is simply less vulnerable to COVID-19 than a 62 year-old
   prison janitor. Likewise, a naturally immune unvaccinated worker is
   presumably at less risk than an unvaccinated worker who has never had the
   virus. The list goes on, but one constant remains—the Mandate fails almost
   completely to address, or even respond to, much of this reality and common
   sense.
            Moreover, earlier in the pandemic, the Agency recognized the
   practical impossibility of tailoring an effective ETS in response to COVID-
   19. See OSHA D.C. Circuit Brief at 16, 17, 21, 26 (“Based on substantial
   evidence, OSHA determined that an ETS is not necessary both because there
   are existing OSHA and non-OSHA standards that address COVID-19 and
   because an ETS would actually be counterproductive. . . . To address all
   employers and to do so with the requisite dispatch, an ETS would at best be
   an enshrinement of these general and universally known measures that are
   already enforceable through existing OSHA tools that require employers to
   assess and address extant hazards. OSHA’s time and resources are better
   spent issuing industry-specific guidance that adds real substance and permits
   flexibility as we learn more about this virus. Given that we learn more about
   COVID-19 every day, setting rules in stone through an ETS (and later a




                                        13
Case: 21-60845       Document: 00516091902         Page: 14   Date Filed: 11/12/2021




                                    No. 21-60845


   permanent rule) may undermine worker protection by permanently
   mandating precautions that later prove to be inefficacious. . . . [A]n ETS
   could only enshrine broad legal standards that are already in place or direct
   employers to develop COVID-19 response plans specific to their businesses,
   something employers are already doing. Such a step would be superfluous at
   best and could be counterproductive to ongoing state, local, and private
   efforts. . . . Additionally, employers may choose any effective method to
   abate a recognized hazard under the general duty clause. Contrary to AFL-
   CIO’s argument, this flexibility is likely to improve worker safety, because
   employers must choose a means of abatement that eliminates the hazard or
   materially reduces it to the extent feasible.”). OSHA itself admitted that “an
   ETS once issued could very well become ineffective or counterproductive, as
   it may be informed by incomplete or ultimately inaccurate information.” Id.
   at 30, 32–33 (acknowledging further that “[a]dequate safeguards for workers
   could differ substantially based on geographic location, as the pandemic has
   had dramatically different impacts on different parts of the country. State and
   local requirements and guidance on COVID-19 are thus critical to employers
   in determining how to best protect workers, and OSHA must retain flexibility
   to adapt its advice regarding incorporation of such local guidance, where
   appropriate. . . . [A]n ETS meant to broadly cover all workers with potential
   exposure to COVID-19—effectively all workers across the country—would
   have to be written at such a general level that it would risk providing very
   little assistance at all”).
          In light of this immense complexity, one might naturally ask the
   Agency—is this situation truly amenable to a one-size-fits-all Mandate? The
   likely answer may be why OSHA has in the past “determined that the best
   approach for responding to the pandemic is to enforce the existing OSH Act
   requirements that address infectious disease hazards, while also issuing
   detailed, industry-specific guidance,” which is generally “more effective




                                         14
Case: 21-60845        Document: 00516091902              Page: 15       Date Filed: 11/12/2021




                                          No. 21-60845


   than promulgating a rigid set of requirements for all employers in all
   industries based on limited information.” See Sweatt Letter at 2. In sum, as
   OSHA itself has previously acknowledged, an ETS appears to be a “poorly-
   suited approach for protecting workers against [COVID-19] because no
   standard that covers all of the Nation’s workers would protect all those
   workers equally.” See id. at 9.
           At the same time, the Mandate is also underinclusive. The most
   vulnerable worker in America draws no protection from the Mandate if his
   company employs 99 workers or fewer. The reason why? Because, as even
   OSHA admits, companies of 100 or more employers will be better able to
   administer (and sustain) the Mandate. See 86 Fed. Reg. 61,402, 61,403
   (“OSHA seeks information about the ability of employers with fewer than
   100 employees to implement COVID-19 vaccination and/or testing
   programs.”). That may be true. But this kind of thinking belies the premise
   that any of this is truly an emergency. Indeed, underinclusiveness of this sort
   is often regarded as a telltale sign that the government’s interest in enacting
   a liberty-restraining pronouncement is not in fact “compelling.” Cf. Church
   of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 542–46 (1993)
   (city’s ban on religious animal sacrifice but corresponding allowance of other
   activities similarly endangering public health belied its purportedly
   “compelling” interest in safe animal disposal practices). The underinclusive
   nature of the Mandate implies that the Mandate’s true purpose is not to
   enhance workplace safety, but instead to ramp up vaccine uptake by any
   means necessary. 19



           19
               The Mandate is also underinclusive in the solutions it proposes. Indeed, even in
   its fullest force, the Mandate cannot prevent vaccinated employees from spreading the
   virus in the workplace, or prevent unvaccinated employees from spreading the virus in
   between weekly tests.




                                               15
Case: 21-60845     Document: 00516091902            Page: 16    Date Filed: 11/12/2021




                                     No. 21-60845


                                          (e)
          If the deficiencies we’ve already covered aren’t enough, other
   miscellaneous considerations seal the Mandate’s fate. For one, “[t]he
   Agency cannot use its ETS powers as a stop-gap measure,” Asbestos Info., 727
   F.2d at 422, but concedes that that is precisely what the Mandate is intended
   to do here. See 86 Fed. Reg. 61,402, 61,434–35 (admitting that “[c]rafting a
   multi-layered standard that is comprehensive and feasible for all covered
   work settings, including mixed settings of vaccinated and unvaccinated
   workers, is an extraordinarily challenging and complicated undertaking, yet
   the grave danger that COVID-19 poses to unvaccinated workers obliges the
   agency to act as quickly as possible”). For another, courts have consistently
   recognized that the “protection afforded to workers [by an ETS] should
   outweigh the economic consequences to the regulated industry,” Asbestos
   Info., 727 F.2d at 423, but for all the reasons we’ve previously noted, the
   Mandate flunks a cost-benefit analysis here.
                                          (f)
          It lastly bears noting that the Mandate raises serious constitutional
   concerns that either make it more likely that the petitioners will succeed on
   the merits, or at least counsel against adopting OSHA’s broad reading of
   § 655(c) as a matter of statutory interpretation.
          First, the Mandate likely exceeds the federal government’s authority
   under the Commerce Clause because it regulates noneconomic inactivity that
   falls squarely within the States’ police power. A person’s choice to remain
   unvaccinated and forgo regular testing is noneconomic inactivity. Cf. NFIB
   v. Sebelius, 567 U.S. 519, 522 (2012) (Roberts, C.J., concurring); see also id. at
   652–53 (Scalia, J., dissenting). And to mandate that a person receive a vaccine
   or undergo testing falls squarely within the States’ police power. Zucht v.
   King, 260 U.S. 174, 176 (1922) (noting that precedent had long “settled that




                                          16
Case: 21-60845     Document: 00516091902           Page: 17    Date Filed: 11/12/2021




                                    No. 21-60845


   it is within the police power of a state to provide for compulsory
   vaccination”); Jacobson v. Massachusetts, 197 U.S. 11, 25–26 (1905) (similar).
   The Mandate, however, commandeers U.S. employers to compel millions of
   employees to receive a COVID-19 vaccine or bear the burden of weekly
   testing. 86 Fed. Reg. 61,402, 61,407, 61,437, 61,552. The Commerce Clause
   power may be expansive, but it does not grant Congress the power to regulate
   noneconomic inactivity traditionally within the States’ police power. See
   Sebelius, 567 U.S. at 554 (Roberts, C.J., concurring) (“People, for reasons of
   their own, often fail to do things that would be good for them or good for
   society. Those failures—joined with the similar failures of others—can
   readily have a substantial effect on interstate commerce. Under the
   Government’s logic, that authorizes Congress to use its commerce power to
   compel citizens to act as the Government would have them act.”); see also
   Bond v. United States, 572 U.S. 844, 854 (2014) (“The States have broad
   authority to enact legislation for the public good—what we have often called
   a ‘police power.’ . . . The Federal Government, by contrast, has no such
   authority. . . .” (citations omitted)). Indeed, the courts “always have rejected
   readings of the Commerce Clause . . . that would permit Congress to exercise
   a police power.” United States v. Lopez, 514 U.S. 549, 584 (1995) (Thomas,
   J., concurring). In sum, the Mandate would far exceed current constitutional
   authority.
          Second, concerns over separation of powers principles cast doubt over
   the Mandate’s assertion of virtually unlimited power to control individual
   conduct under the guise of a workplace regulation. As Judge Duncan points
   out, the major questions doctrine confirms that the Mandate exceeds the
   bounds of OSHA’s statutory authority. Congress must “speak clearly if it
   wishes to assign to an agency decisions of vast economic and political
   significance.” Util. Air Regul. Grp. v. EPA, 573 U.S. 302, 324 (2014) (cleaned
   up). The Mandate derives its authority from an old statute employed in a




                                          17
Case: 21-60845        Document: 00516091902             Page: 18   Date Filed: 11/12/2021




                                         No. 21-60845


   novel manner, 20 imposes nearly $3 billion in compliance costs, involves broad
   medical considerations that lie outside of OSHA’s core competencies, and
   purports to definitively resolve one of today’s most hotly debated political
   issues. Cf. MCI Telecomms. Corp. v. AT&T, 512 U.S. 218, 231 (1994)
   (declining to hold that the FCC could eliminate telecommunications rate-
   filing requirements); FDA v. Brown & Williamson Tobacco Corp., 529 U.S.
   120, 159–60 (2000) (declining to hold that the FDA could regulate
   cigarettes); Gonzales v. Oregon, 546 U.S. 243, 262 (2006) (declining to allow
   DOJ to ban physician-assisted suicide). There is no clear expression of
   congressional intent in § 655(c) to convey OSHA such broad authority, and
   this court will not infer one. Nor can the Article II executive breathe new
   power into OSHA’s authority—no matter how thin patience wears.
             At the very least, even if the statutory language were susceptible to
   OSHA’s broad reading—which it is not—these serious constitutional
   concerns would counsel this court’s rejection of that reading. Jennings v.
   Rodriguez, 138 S. Ct. 830, 836 (2018).
                                     *        *         *
             Accordingly, the petitioners’ challenges to the Mandate show a great
   likelihood of success on the merits, and this fact weighs critically in favor of
   a stay.
                                             B.
             It is clear that a denial of the petitioners’ proposed stay would do them
   irreparable harm. For one, the Mandate threatens to substantially burden the




             20
           Here, it is simply unlikely that Congress assigned authority over such a
   monumental policy decision to OSHA—hard hats and safety goggles, this is not.




                                              18
Case: 21-60845      Document: 00516091902           Page: 19   Date Filed: 11/12/2021




                                     No. 21-60845


   liberty interests 21 of reluctant individual recipients put to a choice between
   their job(s) and their jab(s). For the individual petitioners, the loss of
   constitutional       freedoms    “for        even    minimal      periods     of
   time . . . unquestionably constitutes irreparable injury.” Elrod v. Burns, 427
   U.S. 347, 373 (1976) (“The loss of First Amendment freedoms, for even
   minimal periods of time, unquestionably constitutes irreparable injury.”).
          Likewise, the companies seeking a stay in this case will also be
   irreparably harmed in the absence of a stay, whether by the business and
   financial effects of a lost or suspended employee, compliance and monitoring
   costs associated with the Mandate, the diversion of resources necessitated by
   the Mandate, or by OSHA’s plan to impose stiff financial penalties on
   companies that refuse to punish or test unwilling employees. The Mandate
   places an immediate and irreversible imprint on all covered employers in
   America, and “complying with a regulation later held invalid almost always
   produces the irreparable harm of nonrecoverable compliance costs.” See
   Texas v. EPA, 829 F.3d 405, 433 (5th Cir. 2016) (quoting Thunder Basin Coal
   Co. v. Reich, 510 U.S. 200, 220–21 (1994) (Scalia, J., concurring in part and
   in the judgment)).
          The States, too, have an interest in seeing their constitutionally
   reserved police power over public health policy defended from federal
   overreach.
                                           C.
          In contrast, a stay will do OSHA no harm whatsoever. Any interest
   OSHA may claim in enforcing an unlawful (and likely unconstitutional) ETS
   is illegitimate. Moreover, any abstract “harm” a stay might cause the Agency


          21
           Not to mention the free religious exercise of certain employees. See U.S.
   Const. amend. I; cf. Holt v. Hobbs, 574 U.S. 352, 361 (2015).




                                           19
Case: 21-60845     Document: 00516091902              Page: 20   Date Filed: 11/12/2021




                                       No. 21-60845


   pales in comparison and importance to the harms the absence of a stay
   threatens to cause countless individuals and companies.
                                           D.
          For similar reasons, a stay is firmly in the public interest. From
   economic uncertainty to workplace strife, the mere specter of the Mandate
   has contributed to untold economic upheaval in recent months. Of course,
   the principles at stake when it comes to the Mandate are not reducible to
   dollars and cents. The public interest is also served by maintaining our
   constitutional structure and maintaining the liberty of individuals to make
   intensely personal decisions according to their own convictions—even, or
   perhaps particularly, when those decisions frustrate government officials.
                                   *        *         *
          The Constitution vests a limited legislative power in Congress. For
   more than a century, Congress has routinely used this power to delegate
   policymaking specifics and technical details to executive agencies charged
   with effectuating policy principles Congress lays down. In the mine run of
   cases—a transportation department regulating trucking on an interstate
   highway, or an aviation agency regulating an airplane lavatory—this is
   generally well and good. But health agencies do not make housing policy, and
   occupational safety administrations do not make health policy. Cf. Ala. Ass’n
   of Realtors, 141 S. Ct. at 2488–90. In seeking to do so here, OSHA runs afoul
   of the statute from which it draws its power and, likely, violates the
   constitutional structure that safeguards our collective liberty.
          For these reasons, the petitioners’ motion for a stay pending review is
   GRANTED. Enforcement of the Occupational Safety and Health
   Administration’s “COVID-19 Vaccination and Testing; Emergency




                                           20
Case: 21-60845       Document: 00516091902              Page: 21      Date Filed: 11/12/2021




                                         No. 21-60845


   Temporary Standard” 22 remains STAYED pending adequate judicial review
   of the petitioners’ underlying motions for a permanent injunction. 23
           In addition, IT IS FURTHER ORDERED that OSHA take no
   steps to implement or enforce the Mandate until further court order.




           22
             86 Fed. Reg. 61,402 (Nov. 5, 2021) (to be codified at 29 C.F.R. pts. 1910, 1915,
   1917, 1918, 1926, and 1928).
           23
             The Clerk of Court shall ensure that this order applies with equal force to all
   related motions consolidated into this case in accordance with the court’s November 6,
   2021 order.




                                              21
Case: 21-60845     Document: 00516091902           Page: 22   Date Filed: 11/12/2021




                                    No. 21-60845


   Stuart Kyle Duncan, Circuit Judge, concurring:
          In addition to the many reasons ably identified by Judge Engelhardt’s
   opinion, I underscore one reason why these challenges to OSHA’s
   unprecedented mandate are virtually certain to succeed.
          Courts “expect Congress to speak clearly when authorizing an agency
   to exercise powers of ‘vast economic and political significance.’” Ala. Ass’n
   of Realtors v. Dep’t of Health & Human Servs., 141 S. Ct. 2485, 2489 (2021)
   (quoting Utility Air Regul. Grp. v. EPA, 573 U.S. 302, 324 (2014)). OSHA’s
   rule reaches “two-thirds of all private-sector workers in the nation.”86 Fed.
   Reg. 61,402, 61,403 (Nov. 5, 2021). It compels covered employers to (1) make
   employees get vaccinated or get weekly tests at their expense and wear
   masks; (2) “remove” non-complying employees; (3) pay per-violation fines;
   and (4) keep records of employee vaccination or testing status. 86 Fed. Reg.
   at 61,402–03, 61,551–54; 29 U.S.C. § 666. OHSA invokes no statute
   expressly authorizing the rule. Instead, OSHA issued it under an emergency
   provision addressing workplace “substances,” “agents,” or “hazards” that
   it has used only ten times in the last 50 years and never to mandate vaccines.
   86 Fed. Reg. at 61,403; see 29 U.S.C. § 655(c)(1).
          Whether Congress could enact such a sweeping mandate under its
   interstate commerce power would pose a hard question. See NFIB v. Sebelius,
   567 U.S. 519, 549–61 (2012). Whether OSHA can do so does not.
          I concur in granting a stay.




                                            22